Citation Nr: 1702966	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-11 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to concurrent payment of Dependency and Indemnity Compensation (DIC) to the surviving spouse based on entitlement under more than one Veteran.

2.  Entitlement to special monthly compensation (SMC) at the aid and attendance or housebound rate, on an accrued basis.  


REPRESENTATION

Appellant represented by:  Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from November 1940 to August 1966.  He died in August 2012.  In February 2013, the appellant was substituted in the claim of entitlement to SMC. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision and a November 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Prior to the Veteran's death, the RO issued a rating decision in August 2012 addressing multiple informal claims filed in May 2012.  Because the Veteran died prior to the expiration of the appeal period of that decision, those claims remained pending at the time of his death.  See 38 C.F.R. § 1010(g)(1)(i).  The appellant was informed in February 2013 that she was an eligible substitute.  38 C.F.R. § 1010(f)(3).  She did not then file a notice of disagreement (NOD) within the remainder of the one-year period following the August 2012 decision.  Thus, those issues are not in appellate status before the Board.  See id.    

The appellant testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in October 2016.  


FINDINGS OF FACT

1.  The appellant has been awarded DIC benefits on the basis of the death of her first husband, a veteran.  

2.  The Veteran, prior to his death, was so helpless due to his service-connected disabilities as to be in need of regular aid and attendance.  


CONCLUSIONS OF LAW

1.  Concurrent payment of DIC benefits to the appellant, as the surviving spouse of more than one veteran, cannot be granted as a matter of law.  38 U.S.C.A. §§ 101, 5304 (West 2014); 38 C.F.R. §§ 3.5, 3.700 (2016).  

2.  The criteria for SMC based upon the Veteran's need during his lifetime for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 1502, 1521, 5107 5121, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352, 3.1000, 3.1010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Concurrent DIC Entitlement

The appellant is seeking concurrent entitlement to DIC benefits on the basis of her marriage to two different Veterans.  

DIC is a monthly payment made by VA to a surviving spouse because of a service-connected death.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a).  

The receipt of pension, compensation, or dependency and indemnity compensation by a surviving spouse because of the death of any veteran, or receipt of pension or compensation because of his or her own service, shall not bar the payment to the surviving spouse of pension, compensation, or dependency and indemnity compensation because of the death or disability of any other veteran; however, other than insurance, concurrent benefits under laws administered by the Department of Veterans Affairs may not be authorized to a surviving spouse by reason of the death of more than one veteran to whom the surviving spouse has been married.  The surviving spouse may elect to receive benefits based on the death of one such spouse and the election places the right to benefits based on the deaths of other spouses in suspense.  The suspension may be lifted at any time by another election based on the death of another spouse.  Benefits payable in the elected case will be subject to prior payments for the same period based on the death of the other spouse where, under the provisions of §3.400(c), there is entitlement in the elected case prior to date of receipt of the election.  38 U.S.C.A. § 5304; 38 C.F.R. § 3.700(b).  

Here, the appellant applied for DIC benefits for the death of the instant Veteran, her second husband, in August 2012.  One month later, in September 2012, she was awarded DIC benefits on the basis of the death of her first husband, who was also a veteran.  That award has been found to be the greater benefit.  

At her Board hearing, the appellant emphasized that she should be able to receive concurrent benefits because she served both husbands with loyalty and care.  Board Hr'g Tr. 4.  While this is certainly true, as evidenced by the VA medical records for the instant Veteran, she may not be paid concurrent DIC benefits for the death of the instant Veteran because she has already been awarded DIC benefits based on the death of her first husband.  38 C.F.R. § 3.700(b).  This circumstance has been expressly addressed in the regulations and, thus, the appeal must be denied as a matter of law.  

II.  SMC

During his lifetime, the Veteran filed a claim of entitlement to entitlement to SMC at the housebound rate or based on aid and attendance.  He died during the pendency of the appeal for that claim, and the appellant has been substituted in the appeal.  She maintains that SMC is warranted because the Veteran, prior to his death, required her assistance with all of his activities of daily living (ADLs) except for eating.  Board Hr'g Tr. 4.  

The Board notes, as a threshold matter, that the record on appeal appears substantially complete.  The claims file contains a February 1979 letter from the Social Security Administration (SSA), and the records from that agency were not obtained.  Generally, SSA records are often relevant in VA claims.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Here, however, there is no basis to remand for the SSA records as those records would only pertain to the Veteran's condition greater than 32 years before he filed his instant claim in 2011.  There is no reasonable basis to believe that such records might inform the instant decision.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (a veteran's disability must be evaluated in light of its whole recorded history).  

A.  Applicable Law

Accrued Benefits

Basic entitlement to accrued benefits exists and periodic monetary benefits authorized under VA laws, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid upon the death of a veteran to the living person first listed as follows: (i) His or her spouse; (ii) His or her children (in equal shares); (iii) His or her dependent parents (in equal shares) or the surviving parent; (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children; (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation; (4) Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents; and (5) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Additionally, as noted in the introduction, the appellant has been substituted in place of the Veteran for this claim.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.

Aid and Attendance

SMC based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

As directed by 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person:  (1) the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid (not to include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); (3) the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment. 

"Bedridden," which is a proper basis for the determination, is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. §§ 3.350(b)(4), 3.352(a).  

It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996) (it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present").

Furthermore, the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 CFR § 3.352(c).  

SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent, and, in addition has either: (1) a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The permanently housebound criteria is met when the Veteran is substantially confined as a result of his or her service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Leaving one's house for medical purposes cannot, by itself, serve as the basis for finding that one is not substantially confined for purposes of housebound benefits.  Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

B.  Discussion
  
Here, the Veteran filed his claim in September 2011.  Since that time, the evidence shows that the Veteran had a physical and mental incapacity that required care and assistance on a regular basis to protect him from the hazards and dangers incident to his daily environment.  

During his lifetime, the Veteran was service-connected for dyshydrosis blisters over the body, previously of the left hand, rated as noncompensable prior to March 14, 2012, and 60 percent from March 14, 2012; bilateral hearing loss (formerly defective hearing) rating as 40 percent throughout the appeal period; osteoarthritis, inflammatory and generalized, rated as 20 percent throughout the appeal period; tinnitus, rated as 10 percent throughout the appeal period; post traumatic arthritis, left wrist (disability separated from Diagnostic Code (DC) 5299, formerly rated as fractures, left tibial plateau, left radius, and right fifth finger), rated as 10 percent throughout the appeal period; post traumatic arthritis, right wrist (formerly rated as fracture, distal right radius), rated as 10 percent throughout the appeal period; post traumatic arthritis, left knee (disability separated from DC 5299, formerly rated as fractures, left tibial plateau, left radius and right fifth finger), rated as 10 percent throughout the appeal period; fracture, left clavicle, rated as 10 percent throughout the appeal period; posttraumatic stress disorder (PTSD), rated as 10 percent throughout the appeal period; right shoulder strain secondary to fracture, left clavicle associated with fracture, left clavicle, rated as 10 percent throughout the appeal period; right knee sprain due to post traumatic arthritis, left knee associated with post traumatic arthritis, left knee, rated as 10 percent throughout the appeal period; limitation of extension of right knee, rated as 10 percent throughout the appeal period; limitation of extension of left knee, rated as 10 percent throughout the appeal period; fracture, right fifth finger, rated as noncompensable throughout the appeal period; and migraine headaches, rated as noncompensable throughout the appeal period.

His combined VA disability rating was 80 percent from May 31, 2005, and 100 percent from March 14, 2012.  He was awarded a TDIU effective from March 9, 2005, based on the combined effect of his service-connected disabilities.  He was also awarded DEA benefits from the same date based on a finding that the total service-connected disability was permanent in nature.  

On this basis, the medical records show that the service-connected disabilities left the Veteran in need of the regular aid and attendance of another person, especially as it pertained to his mobility, and complicated by a deteriorating mental status.

Specifically, a May 2011 VA nursing admission shows that the Veteran could be left home alone for two-to-three hours a "couple times a week," but was only able to perform most of his ADLs with either standby or minimum-to-moderate assistance; he needed assistance with dressing, toileting, and transfers.  He was ambulatory with a walker and could feed himself, but did not take showers due to high risk of falls.  Similarly, during a nutrition consultation in May 2011, it was noted that the Veteran could feed himself and routinely exercised by walking with a walker, and did semi-squats standing by a table.  A May 2011 VA psychosocial assessment documents the Veteran and his spouse's concern that they "desperately" needed home health assistance, although the Veteran performed well on screens; had no errors on a mini mental status screen and denied PTSD symptoms, but was deficient in a test of executive functioning. 

While this evidence might tend to indicate greater independence than is needed to qualify for aid and attendance, the Veteran's doctor filled out a VA aid and attendance examination form in August 2011.  He specified that the Veteran could feed himself, but needed assistance bathing and tending to other hygiene needs; required medication management; did not have the ability to manage his own financial affairs; required help in self-care, such as shaving and dressing; had poor balance; had an unsteady gait, was in wheelchair or scooter most of the time; and left home only for appointments-with difficulty-his wife drove him.  This doctor only identified four nonservice-connected disabilities as equating to this level of assistance.  However, it is likely that the doctor was also considering the service-connected disabilities because the functional impairments, such as needing a walker, are elsewhere attributed to the service-connected lower extremity disabilities.  

For instance, a September 2011 statement from a social worker explains that the Veteran used a walker and wheelchair due to his knee, and he ambulated very slowly with his wife attending, unsteadily.  He had difficulty writing due to the clavicles, holding items, and sometimes painful with walker.  He was often unwelcoming to help, and could be very irritable and agitated.  His hearing impairment made communication difficult, and his wife had to assist with dressing, hygiene, toileting, and in and out of bed and wheelchair, cooking/cleaning, transportation, and managing finances.  The social worker requested aid and attendance benefits on his behalf.  

Like the August 2011 doctor's statement, a December 2011 VA physician's note lists only nonservice-connected disabilities as contributing to his limited functional capacity.  However, a February 2012 statement from his doctor stated that the Veteran required 24/7 assistance in the home as he had extreme difficulty ambulating, some days requiring use of a wheelchair, and all days requiring significant-to-maximum assistance from another person for all ADLs except eating, which he could do on his own.  The doctor further wrote that the Veteran was service-connected for clavicle/scapula impairment, degenerative arthritis, and limited flexion of knee, all of which impaired his ability to ambulate, attend to his toileting needs, get in and out of bed, dress himself, prepare his meals, attend to housekeeping needs, and bathe independently.  The doctor specified that each of these functions, along with others, must be either totally provided or assisted by another person.  Thus, the Veteran was in need of aid and attendance.  

Later in February 2012, the Veteran sought treatment after ambulating from his bedroom to the living area using his walker when his knees gave out and he dropped to floor.  It was noted that he barely ate one meal a day with failure to thrive symptoms evident.  His family refused hospice services offered, so his wife was instructed to assist the Veteran with transfers and standby assist when ambulating.  

On admission in April 2012 for treatment of a nonservice-connected condition, it was noted that the Veteran was dependent on his wife for all his ADLs.  He had multiple falls previously, and currently stayed in bed most of the time; he had a walker and wheelchair at home, but seldom used them.  He was totally dependent in bathing, dressing, mobility, transfers and locomotion.  

During that same admission, as noted in May 2012, the Veteran's wife expressed an inability to care any longer for the Veteran as he required a higher of care.  Consistent with this assessment, a physical therapist in May 2012 noted that the Veteran was not safe to return home from a physical therapy stand point at that time due to weakness, decreased balance, decreased safety awareness, and decreased coordination, therefore resulting in decreased functional mobility, ambulation, transfers, bed mobility, and standing tasks.  He was then admitted to hospice care later in May 2012 due to failure to thrive.  

He underwent a VA PTSD examination in July 2012.  This VA examiner found the Veteran to be delirious and not able to answer most questions.  His wife explained that the Veteran had a diagnosis of cognitive disorder and mild hydrocephalus, and he had been delirious for the past few weeks with some intermittent moments of lucidity.  The VA examiner was unable to differentiate symptoms of PTSD from delirium at that time.  

A July 2012 VA aid and attendance examination likewise indicates that the Veteran was unable to walk without assistance of another person, and had multiple chronic medical problems resulting in severe debility.  He was, at the time of the VA examination, confined to bed.  The VA examiner listed service-connected and nonservice-connected disabilities as contributing to this state.  

Overall, the Board finds that the evidence does not adequately distinguish the effects of the nonservice-connected conditions from the service-connected disabilities.  Mittleider v.  West, 11 Vet. App. 181 (1998).  In fact, the September 2011 social worker statement and the February 2012 doctor statement indicate that the service-connected disabilities alone resulted in a need for aid and attendance of another person.

Thus, after resolving reasonable doubt in the appellant's favor, the Board finds that SMC at the aid and attendance rate was warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As this is the greater benefit, the claim of SMC at the housebound rate is moot.  


ORDER

Entitlement to concurrent payment of DIC to the surviving spouse, based on entitlement under more than one veteran, is denied.

SMC at the aid and attendance rate, for purposes of accrued benefits, is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


